DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on January 3, 2022 have been received and entered. Claims 1-66, 68-76, 78, 80-81, 84, 98, 100-113, 119-121, 125-126 have been canceled, while claims 67, 77, 79, 82-83, 85-86, 91, 114-116, 122-124 have been amended. Claims 133-134 are newly added. Claims 67, 77, 79, 82-83, 85-97, 99, 114- 118, 122-124, 127-133 and 134 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 79-95, 107-110 (group II) in the reply filed on September 17, 2020 was acknowledged. Upon further consideration restriction requirement between inventions of group I-III were withdrawn and claims drawn to invention I and III were rejoined with the elected invention of group II. Applicant’s election of SEQ ID NO: 42 and nucleic acid encoding gene product as species for specific sequence and heterologous nucleic acid was also acknowledged.  Upon further consideration election of species requirement between different species of sequence and heterologous nucleic acid were also withdrawn and all the withdrawn species were rejoined with the elected species. 
Claims 67, 77, 79, 82-83, 85-97, 99, 114- 118, 122-124, 127-133 and 134 are under consideration. 
Priority
This application is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016.

Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application no 16/765758 and 17163093 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher M. Cabral on February 1 and 4, 2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 01/03/2022.
The application has been amended as follows: 
	
In the claims

Cancel claims 77, 82-83, 88, 90, 92, 114-118, 122-124, 127-132 and 133	

In claim 86, line 2, insert term --an-- between term “or” and “interfering” 

Following claims have been re-written as follows: 
67. An infectious recombinant adeno-associated virus (rAAV) virion comprising a variant AAV capsid protein comprising the amino acid sequence set forth in SEQ ID NO: 42, and wherein the infectious rAAV virion confers an increased infectivity of a retinal cell compared to the infectivity of the retinal cells by an AAV virion comprising a capsid protein consisting of the amino acid of SEQ ID NO: 2.

79. An isolated nucleic acid comprising a nucleotide sequence that encodes a variant AAV capsid protein comprising the amino acid sequence set forth in SEQ ID NO: 42, and wherein the variant capsid protein, when present in an AAV virion, confers an increased infectivity of a retinal cell compared to the infectivity of the retinal cells by an AAV virion comprising a capsid protein consisting of the amino acid of SEQ ID NO: 2.



89. The rAAV virion according to claim 86, wherein the protein is a retinitis pigmentosa GTPase regulator protein.

91. The rAAV virion according to claim 86, wherein the protein inhibits the activity of vascular endothelial growth factor A (VEGF-A).

93. A pharmaceutical composition comprising the rAAV virion according to claim 87 and a pharmaceutically acceptable excipient.

94. A pharmaceutical composition comprising the rAAV virion according to claim 89 and a pharmaceutically acceptable excipient.

95. A pharmaceutical composition comprising the rAAV virion according to claim 91 and a pharmaceutically acceptable excipient.

 134: The rAAV virion according to claim 86, wherein the interfering RNA reduces expression of VEGF-C.

Following new claim has been added:
135: A pharmaceutical composition comprising from 108 to 1015 rAAV virions according to claim 134 and a pharmaceutically acceptable excipient.

Conclusion
Claims 67, 79, 85-87, 89, 91, 93-97, 99, 134-135 are allowed. 
The following is an examiner’s statement of reasons for allowance: With Examiner's Amendment as detailed above, the rejections of claims under 35 USC 112(a), first paragraph and obviousness type double patenting rejection, as set forth in the Office Action of 12/15/2021 is WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 12/15/2021 67, 79, 85-87, 89, 91, 93-97, 99, 134-135 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. 
The examiner can normally be reached Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/ANOOP K SINGH/Primary Examiner, Art Unit 1632